AFFIRMED as MODIFIED and Opinion Filed May 11, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00257-CR

             ANDREW ZAKEEKENNETH FLEMING, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-45379-R

                         MEMORANDUM OPINION
                 Before Justices Myers, Partida-Kipness, and Garcia
                              Opinion by Justice Garcia
      Appellant pleaded guilty to aggravated robbery. The trial court made an

affirmative deadly weapon finding and assessed punishment at fifteen years in

prison.

      In three issues, appellant argues that: (i) the court should reduce the $25 time

payment fee to $2.50 because ninety per cent of the fee is facially unconstitutional;

(ii) the trial court abused its discretion in sentencing appellant to a fifteen-year term
because the punishment violates the penal code’s objectives; and (iii) the judgment

should be modified to reflect the correct names of the prosecuting attorneys. 1

         We reject appellant’s challenge to his sentence but reduce the time payment

fee and modify the judgment to reflect the correct prosecuting attorneys. As

modified, the trial court’s judgment is affirmed.

                                         I. BACKGROUND

         Appellant and three others ran up to their victims in an apartment parking lot

and took the victims into an apartment. Appellant was armed with a 9-millimeter

handgun but claims he did not point it at anyone.2 Appellant watched the door while

the others in his group grabbed televisions.

         Appellant was indicted for aggravated robbery on May 9, 2019 and pleaded

guilty. The trial court made an affirmative finding that appellant used or exhibited a

deadly weapon and assessed punishment at fifteen years in prison.

                                          II. ANALYSIS

The Time Payment Fee

         Fees were assessed in appellant’s case at $290, and an additional entry lists an

installment plan fee (“IP Fee”) of $25.00. Appellant’s first issue challenges 90% of

the IP Fee as unconstitutional. We agree.


   1
       The State did not file a brief.
   2
      Appellant’s written judicial confession, however, states that he struck the complainant with the
firearm.
                                                  2
        The IP Fee is for an installment plan or time payment fee, imposed pursuant

to section 133.103 of the Texas Local Government Code. See Velasquez v. State,

No. 05-17-01214-CR, 2018 WL 6065257, at *4 (Tex. App.—Dallas Nov. 20, 2018,

no pet.) (mem. op., not designated for publication). Section 133.103 imposes a $25

fee if a person convicted of a felony or misdemeanor pays any part of a fine, court

costs, or restitution on or after the thirty-first day after the date on which the

judgment assessing the fine, costs, or restitution is entered. TEX. LOC. GOV’T CODE

ANN. § 133.103. 3 The statute directs the treasurer to allocate the $25 collected fee in

three ways: subsection (b) directs that 50% is to be sent to the comptroller for deposit

in the general revenue fund; subsection (c) states that 10% is to be deposited in the

general fund of the county or municipality “for the purpose of improving the

efficiency of the administration of justice in the county or municipality”; and

subsection (d) states the remaining fees (40%) are to be deposited in the general

revenue account of the county or municipality. See id. § (b)–(d).

         Appellant does not challenge the 10% of the time payment fee that is directed

to the general fund of the county or municipality “for the purpose of improving the


3
   The Texas Legislature passed legislation, effective January 1, 2020, that transfers Texas Local
Government Code section 133.103 to Texas Code of Criminal Procedure article 102.030 and revises the
statute to provide that all the fees collected under the section are “to be used for the purpose of improving
the collection of outstanding court costs, fines, reimbursement fees, or restitution or improving the
efficiency of the administration of justice in the county or municipality.” See Act of May 23, 2019, 86th
Leg., R.S., S.B. 346, § 2.54, 2019 Tex. Sess. Law Serv. Ch. 1352. The changes apply only to a cost, fee, or
fine assessed on a conviction for an offense committed on or after the effective date of the Act. Id. § 5.01.
Because the offense in this case was committed before January 1, 2020, the former law applies. Id.


                                                     3
efficiency of the administration of justice in the county or municipality.” Rather, he

challenges the remaining 90% of the fee directed to general funds by subsections (b)

and (d) arguing that this portion of the fee is not being collected for a legitimate

criminal purpose and violates the separation of powers provision of the Texas

Constitution.

      This Court has held that §§ 133.103(b) and (3) are facially unconstitutional.

See Ovalle v. State, 592 S.W.3d 615, 618 (Tex. App.—Dallas 2020, pet. filed);

(following Johnson v. State, 573 S.W.3d 328, 339–40 (Tex. App.—Houston [14th

Dist.] 2019, pet. filed); see also Donham v. State, Nos. 05-19-00764-CR and 05-19-

00765-CR, 2020 WL 2745257 (Tex. App.—Dallas May 27, 2020, pet. filed) (mem.

op., not designated for publication) (applying Ovalle and modifying the judgment to

reduce the total amount of court costs by $22.50 to reflect the reduction in the time

payment fee from $25 to $2.50). Many of our sister courts agree. See Simmons v.

State, 590 S.W.3d 702, 711–12 (Tex. App.—Waco Nov. 27, 2019, pet. filed);

Townsend v. State, No. 13-18-00049-CR, 2019 WL 6205470, at *8 (Tex. App.—

Corpus Christi–Edinburg Nov. 21, 2019, pet. filed) (mem. op. not designated for

publication); Kremplewski v. State, No. 01-19-00033-CR, 2019 WL 3720627, at *2,

—S.W.3d— (Tex. App.—Houston [1st Dist.] Aug. 8, 2019, pet. filed); King v. State,

No. 11-17-00179-CR, 2019 WL 3023513, at *5–6 (Tex. App.—Eastland July 11,

2019, pet. filed) (mem. op., not designated for publication).


                                          4
      Based on Ovalle, we sustain appellant’s first issue and modify the judgment

to reduce the total amount of court costs by $22.50 to reflect the 90% reduction in

the time payment fee.

Punishment

      Appellant’s second issue argues that the trial court abused its discretion in

assessing his punishment because his sentence does not serve the objectives of the

penal code.

      Generally, to preserve error, an appellant must make a timely request,

objection, or motion in the trial court. See TEX. R. APP. P. 33.1(a)(1); Castaneda v.

State, 135 S.W.3d 719, 723 (Tex. App.—Dallas 2003, no pet.). As appellant

acknowledges, he did not complain about the sentence at the time punishment was

imposed. Nonetheless, appellant urges that no objection was required because the

basis for the objection is apparent from the record. See TEX. R. EVID. 103(a)

(requiring an objection stating the specific ground of objection if the specific ground

was not apparent from the evidence).

      Appellant maintains that because he requested probation, “it is clear that he

objected to any sentence.” He insists that a fifteen-year sentence for a nineteen-year-

old with a substance abuse problem who fully cooperated with the State does not

meet the objective of rehabilitating appellant or recognize the differences in

rehabilitative possibilities among offenders. But appellant cites to no case explaining


                                          5
how this objection would be apparent from the context and not require a trial

objection. We conclude that appellant has not preserved this issue for review. See

Castendada, 135 S.W.3d at 723.

       Even if appellant had preserved his complaint for our review, we would

resolve it against him because we find no abuse of discretion in the sentence

assessed. See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984)

(appellate court reviews sentence for abuse of discretion). Generally, punishment

that is assessed within the statutory range for an offense will not be disturbed on

appeal. Id.; Carpenter v. State, 783 S.W.2d 232, 232–33 (Tex. App.—Dallas 1989,

no pet.) (punishment assessed within the range of punishment did not fail to comport

with objectives of Texas Penal Code, i.e., deterrence, rehabilitation, and prevention).

      The punishment range for aggravated robbery, a first-degree felony, is

imprisonment for not more than 99 years or less than 5 years and may also include

a fine not to exceed $10,000. TEX. PENAL CODE ANN. §§ 29.03, 12.32. Appellant’s

sentence is within, and at the lower end of this range. We resolve appellant’s second

issue against him.

Modification of the Judgment

      Appellant’s third issue argues that the judgment should be reformed to reflect

that the State was represented by Shannon Barber and Blerta Sandman. We are

authorized to reform a judgment to make the record speak the truth when we have


                                          6
the necessary information to do so. Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim.

App. 1993).

      Here, the record supports the requested modification. We therefore sustain

appellant’s third issue and modify the judgment accordingly.

                                III. CONCLUSION

      We modify the judgment to reduce the total amount of court costs by $22.50

and to reflect that Shannon Barber and Blerta Sandman represented the State. As

modified, the judgment is affirmed.




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200257F.U05




                                        7
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ANDREW ZAKEEKENNETH                          On Appeal from the 265th Judicial
FLEMING, Appellant                           District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-45379-R.
No. 05-20-00257-CR           V.              Opinion delivered by Justice Garcia.
                                             Justices Myers and Partida-Kipness
THE STATE OF TEXAS, Appellee                 participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED to reduce the total amount of court costs by$22.50 and to reflect that
the State was represented by Shannon Barber and Blerta Sandman.

As REFORMED, the judgment is AFFIRMED.


Judgment entered May 11, 2021